Case 1:20-cr-O0655-KPF Document 12 Filed 12/10/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X

UNITED STATES OF AMERICA, CONSENT IOIPROGEED BY
VIDEOCONFERENCE
-V-
20-CR-655 (KPF)
OMAR ADAMS,
Defendant.

X

Defendant __ Omar Adams hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing/teleconferencing:
Initial Appearance/Appointment of Counsel

v Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
v Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

AW pp Omar Same had bn

Defendant’s Signature Gefense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Omar Adams Ariel Werner
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

(2{ 10 [2020 Litt (OU. atl

Date U.S. District JudgeAd-S-Wragistratetudge

 
